—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered February 15, 1996, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court properly concluded that the race-neutral reasons offered by the prosecutor for the peremptory challenges in question were nonpretextual, in that they were based on bona fide concerns as to demeanor and occupation (People v Wint, 237 AD2d 195, 197, lv denied 89 NY2d 1103). The court’s findings in this regard are entitled to great deference (People v Hernandez, 75 NY2d 350, affd 500 US 352).
Defendant’s suppression motion was properly denied. Probable cause to arrest defendant was established by testimony as to the complainant’s on-the-scene statements to the arresting officer that moments earlier, as he stood in a crowded subway car, a hand reached from behind him and removed money from his coat pocket and that defendant was the only person on the train that was in a position to have committed the act, as well *421as testimony that an unidentified passenger gestured toward defendant in response to the officer’s inquiry as to whether anybody had seen anything. We see no reason to disturb the court’s credibility determinations. Concur—Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.